 

Federal Defenders Southern District

52 Duane Street- 10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

Southem District of New York

Jennifer L. Brown

Auomey-in-Charge

David E. Patton

Executive Director
and Attorney-in-Chief

May 17, 2021

   

Pee

VIA PACER
Honorable George B. Daniéls). 2:
United States District Judge" a. Sa
Southern District of New York ma
500 Pearl Street

New York, NY 10007

SQ.ORDERED:
Aporeg Daniels, U.S.D.J.
Re: United States v. Sandra Maria De Oliveira Lindo

18 Cr. 782 (GBD) Dated: MAY 18 2021:

Dear Judge Daniels:

I write on consent of the government and Pretrial Services to respectfully request that the Court
modify the conditions of Ms. Sandra Lindo’s bail to remove the condition of curfew enforced by ankle
monitoring.

On October 7, 2020, Magistrate Judge Moses imposed the following bail conditions: a $300,000
personal recognizance bond to be cosigned by two financially responsible persons and secured by her
son’s home in Pembroke, GA; travel restricted to the Southern and Eastern Districts of New York, and the
Northern and Southern Districts of Georgia; surrender of travel documents with no new applications, and
curfew enforced by ankle monitoring.

Ms. Lindo has adhered to her bail conditions perfectly. I have spoken with Assistant United
States Attorney Stephanie Lake on behalf of the Government, and she does not object to this request.
United States Pretrial Officer Walter Cochran also has no objection.

Thank you for your consideration of this matter.
Respectfully submitted,
/s/
Zawadi Baharany1
Assistant Federal Defender

Tel.: (212) 417-8735

SO ORDERED:

 

HONORABLE GEORGE B, DANIELS
United States District Judge

 
 

cc: Stephanie Lake, Esq., Assistant United States Attorney
Walter Cochran, Pretrial Services Officer
